Case 6:20-ap-01040-WJ   Doc 6 Filed 06/19/20 Entered 06/19/20 14:01:58   Desc
                        Main Document     Page 1 of 5
Case 6:20-ap-01040-WJ   Doc 6 Filed 06/19/20 Entered 06/19/20 14:01:58   Desc
                        Main Document     Page 2 of 5
Case 6:20-ap-01040-WJ   Doc 6 Filed 06/19/20 Entered 06/19/20 14:01:58   Desc
                        Main Document     Page 3 of 5
Case 6:20-ap-01040-WJ   Doc 6 Filed 06/19/20 Entered 06/19/20 14:01:58   Desc
                        Main Document     Page 4 of 5
Case 6:20-ap-01040-WJ   Doc 6 Filed 06/19/20 Entered 06/19/20 14:01:58   Desc
                        Main Document     Page 5 of 5
